19-10747-shl      Doc 104       Filed 06/21/19    Entered 06/21/19 13:27:08              Main Document
                                                 Pg 1 of 4
                  FOLEY                                                        1301 Avenue of the Americas
                                                                               25th Floor
                  HOAG         LLP
                                                                               New York, NY 10019

                                                                               646.927.5500 main
                                                                               646.927.5599 fax




                                                                              William F. Gray, Jr.
                                                                              646-927-5549 direct
                                                                              wgray@foleyhoag.com



    June 21, 2019

    Via ECF and Email
    Honorable Sean Lane
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York New York 10004-1408

            Re:         In re Jeffrey Lew Liddle, Case No. 19-10747 (shl); June 24,2019 Hearing
                        on Debtor's Cash Collateral Motion (Docket No. 37)

    Dear Judge Lane:

            We are the proposed attorneys for Jeffrey Lew Liddle, the debtor and debtor in
    possession ("Debtor"), in the above captioned chapter 11 bankruptcy case. We write in
    regards to the hearing to be held next Monday, June 24, 2019, in the above-captioned case,
    concerning Counsel Financial II LLC's("CF II") assertion that it has a perfected security
    interest in certain cash collateral.

            In preparation for that hearing, Debtor has learned of a 2017 case from the Appellate
    Division of the New York Supreme Court, Krupnick v. Windy Ridge Corp., 147 A.D.3d
    1247(3d Dep't 2017), which holds that the deposit of money into the secured party's
    attorney's escrow account in the course of court proceedings is insufficient to give the
    secured party possession of the collateral under the UCC. Debtor believes this case to be
    relevant to one of the issues at the hearing, and since neither party cited to this case in
    briefing, a courtesy copy is enclosed.

                                                    Very truly yours,



                                                    William F. Gray, Jr.
                                                    Partner

    cc:     via email:
            David H. Wander, Esq., counsel to Counsel Financial II, LLC, dhw@dhclegal.com
            Andrea Schwartz, Esq., Andrea.B.Schwar tz@UST.DOJ.GOV

    Encl.



     ATTORNEYS AT LAW                                  BOSTON I NEW YORK I PARIS I WASHINGTON I FOLEYHOAG COM
    19-10747-shl        Doc 104      Filed 06/21/19      Entered 06/21/19 13:27:08              Main Document
                                                        Pg 2 of 4

    Last updated June 19, 2019 10:30:46 pm GMT



                                    Krupnick v Windy Ridge Corp.
                          Supreme Court of New York, Appellate Division, Third Department
                              February 23, 2017, Decided ; February 23, 2017, Entered
                                                        522480

Reporter
147 A.D.3d 1247 *; 48 N.Y.S.3d 536 **; 2017 N.Y. App. Div. LEXIS 1391 ***; 2017 NY Slip Op 01419 ****; 2017 WL 703137


                                                              LexisNexis® Headnotes
[****1] Marilyn Krupnick, Appellant, v Windy Ridge
Corp. et al., Defendants, and Robert Kallman,
Respondent. Gregory J. Allen, as Receiver for Windy
Ridge Corp., Respondent.

Prior History: Kallman v Krupnick, 67 AD3d 1093, 891              Civil Procedure > Preliminary
NYS2d 490, 2009 N.Y. App. Div. LEXIS 7762 (N.Y. App.              Considerations > Equity
Div. 3d Dep't, 2009)
                                                                  Real Property Law > Financing > Foreclosures
Core Terms
                                                              HN1[    ] Equity
mortgage, receiver, escrow account, collateral,
discharged, directing, funds, law law law, long-pending,      A foreclosure action is a proceeding in a court of equity
foreclosure, attorney's, equitable, provides, motions,        which is regulated by statute.
parties, payoff, stock

Case Summary                                                      Real Property Law > Financing > Mortgages &
                                                                  Other Security Instruments > Satisfaction &
                                                                  Termination
Overview
                                                              HN2[    ] Satisfaction & Termination
HOLDINGS: [1]-The trial court erred in granting a
receiver's motion to, among other things, permit a sale       While the Real Property Actions and Proceedings Law
of mortgaged property and mandating the lender's              provides a mortgagor or other interested party with a
discharge of the mortgage under RPAPL 1921 because            statutory remedy for obtaining a satisfaction of
the receiver's deposit of the money into the escrow           mortgage, the condition precedent to receiving a
account of the lender's attorney— contingent upon the         discharge is that full payment of authorized principal,
occurrence of the trial court's determination of the long-    interest, and any other amounts due thereunder or
pending summary judgment motions—was not                      otherwise owed by law has actually been made. RPAPL
tantamount to possession of the collateral by the lender,     1921(1).
UCC 9-313 did not authorize the trial court to substitute
the lender's collateral in the first instance, and Business
Corporation Law § 1206 did not give the receiver the
                                                                  Commercial Law (UCC) > ... > Perfection > Methods
same power as a bankruptcy trustee under chapter 7 of
                                                                  of Perfection > Delivery & Possession
the Bankruptcy Code to dispose of real property free
and clear of all liens and mortgages.
                                                              HN3[    ] Delivery & Possession
Outcome
                                                              UCC 9-313 merely provides that a security interest is
Order reversed and motion denied.
                                                              perfected when a secured party takes possession of the
    19-10747-shl        Doc 104       Filed 06/21/19 Entered 06/21/19 13:27:08 Main Document     Page 2 of 3
                                                   Pg 3 of 4
  147 A.D.3d 1247, *1247; 48 N.Y.S.3d 536, **536; 2017 N.Y. App. Div. LEXIS 1391, ***1391; 2017 NY Slip Op
                                                      01419, ****1
collateral. It does not authorize a court to substitute        Windy Ridge, executed a promissory note that obligated
collateral in the first instance.                              Windy Ridge to repay the loan. To secure payment of
                                                               the note, they also executed a mortgage on all of the
Headnotes/Summary                                              real property owned by Windy Ridge in the Town of
                                                               Windham, Greene County, and personally guaranteed
                                                               the note. After [***2] Windy Ridge failed to make
Headnotes                                                      payment, plaintiff commenced this action against Windy
                                                               Ridge and Kallman to, among others, foreclose the
Mortgages—Foreclosure—Discharge of Mortgage—                   mortgage and obtain a deficiency judgment. Issue was
Full Payment Not Actually Made                                 joined and, in 2011, plaintiff moved for summary
                                                               judgment. Kallman then cross-moved for summary
Mortgages—Foreclosure—Escrowed               Funds      Not    judgment dismissing the complaint, alleging that he was
Substitute Collateral                                          fraudulently induced to execute the note, mortgage and
                                                               personal guarantee.
Counsel: [***1] Schiller, Knapp, Lefkowitz & Hertzel,
LLP, Latham (Gregory J. Sanda of counsel), for                  [*1248] Shortly thereafter, Kallman commenced a
appellant.                                                     separate proceeding to judicially dissolve Windy Ridge
                                                               (see Business Corporation Law § 1104-a). Supreme
Greg D. Lubow, Tannersville, for Robert Kallman,
                                                               Court granted the petition, appointed a receiver in that
respondent.
                                                               proceeding to supervise the winding up of Windy
Freeman Howard, PC, Hudson (Paul M. Freeman of                 Ridge's assets, including the real property that is the
counsel), for Gregory J. Allen, respondent.                    subject of this foreclosure action, and stayed this action
                                                               (see Business Corporation Law §§ 1008 [a] [9]; 1115 [a]
Judges: Before: Garry, J.P., Rose, Devine, Clark and           [3]). Four years later, in 2015, the receiver entered into
Mulvey, JJ. Garry, J.P., Devine, Clark and Mulvey, JJ.,        a contract to sell all of Windy Ridge's assets. After
concur.                                                        plaintiff sent the receiver a payoff letter indicating that
                                                               she was owed $460,819.76, the receiver moved in this
Opinion by: Rose                                               action for an order directing that, upon the closing of title
                                                               to Windy Ridge's real property, he is to deliver to
Opinion                                                        plaintiff's attorney $480,819.76 (the payoff amount of
                                                               $460,819.76, plus $20,000 as an estimated [***3]
                                                               amount of accruing interest) to be held in the attorney's
 [**537] [*1247] Rose, J. Appeal from an amended               escrow account and, upon such payment, directing the
order of the Supreme Court (McDonough, J.), entered            Greene County Clerk to, among other things, discharge
February 4, 2016 in Greene County, which granted a             plaintiff's mortgage. Although the mortgage would then
motion by the receiver for defendant Windy Ridge Corp.         be discharged, thereby allowing the receiver to transfer
to, among other things, permit a sale of the property and      title, the funds would remain in the escrow account of
mandate plaintiff's discharge of the mortgage.                 plaintiff's attorney until further direction of the court after
                                                               its determination of the long-pending summary judgment
In 2003, defendant Robert Kallman and Sheldon                  motions. Supreme Court granted the receiver's motion
Krupnick, plaintiff's husband, borrowed funds from             in full and provided, among other things, that the
plaintiff to finance their purchase of all of the capital      payment into the attorney's escrow account constituted
stock in defendant [****2] Windy Ridge Corp.1 Kallman          "substitute collateral" for the mortgage. Plaintiff now
and Krupnick, in their capacity as the sole members of         appeals.

                                                                [**538] We agree with plaintiff that Supreme Court
                                                               lacked the authority to grant the relief requested by the
1 Kallman  had previously commenced an action against          receiver. It is well settled that HN1[ ] "a foreclosure
Krupnick to rescind the contract for the Windy Ridge stock     action is a 'proceeding in a court of equity which is
purchase. In that action, we found, among other things, that   regulated by statute' " (Jo Ann Homes at Bellmore v
Kallman's conduct "constituted unclean hands barring the
                                                               Dworetz, 25 NY2d 112, 122, 250 NE2d 214, 302 NYS2d
equitable relief" of rescission (Kallman v Krupnick, 67 AD3d
                                                               799 [1969], quoting Dudley v Congregation of Third
1093, 1097, 891 NYS2d 490 [2009], lv denied 14 NY3d 703,
                                                               Order of St. Francis, 138 NY 451, 457, 34 NE 281
925 NE2d 104, 898 NYS2d 99 [2010]).
    19-10747-shl          Doc 104        Filed 06/21/19
                                                     Entered 06/21/19 13:27:08 Main Document      Page 3 of 3
                                                   Pg  4 of 4
 147 A.D.3d 1247, *1248; 48 N.Y.S.3d 536, **538; 2017 N.Y. App. Div. LEXIS 1391, ***3; 2017 NY Slip Op 01419,
                                                                ****2
[1893]). Here, Supreme Court erroneously relied on                   have been considered and found to be without merit.
RPAPL 1921 as authority for directing the County Clerk
to mark the mortgage as "discharged" upon proof of                   Garry, J.P., Devine, Clark and Mulvey, JJ., concur.
payment into the escrow account. HN2[ ] While the                    Ordered that the amended order is reversed, on the law,
RPAPL provides "a mortgagor or other interested party                without costs, and motion denied.
with     a    statutory    remedy    for    obtaining    a
satisfaction [***4] of mortgage" (Merrill Lynch Equity
                                                                        End of Document
Mgt. v Kleinman, 246 AD2d 884, 886, 668 NYS2d 726
[1998], lv denied 92 NY2d 802, 699 NE2d 432, 677
NYS2d 72 [1998]), the condition precedent to receiving
a discharge is that full "payment of authorized principal,
interest and any other amounts due thereunder or
otherwise owed by law has actually been made"
(RPAPL 1921 [1] [emphasis added]; see Farmingdale
Realty Trust v Real Props. MLP Ltd. Partnership, 225
AD2d 656, 657-658, 640 NYS2d 566 [1996]; Weiss v
Weiss, 206 AD2d 741, 743, 615 NYS2d 468 [1994]). In
our view, the receiver's deposit of the money [*1249]
into the escrow account of plaintiff's attorney falls short
of full payment actually made to plaintiff because, even
assuming that $480,819.76 represents the actual dollar
amount of the loan [****3] plus interest owed to plaintiff,
payment to plaintiff is contingent upon the occurrence of
a later event, namely, Supreme Court's determination of
the long-pending summary judgment motions.2 Thus,
we find that RPAPL 1921 did not provide Supreme
Court with the authority to direct the County Clerk to
mark the mortgage as discharged of record.

Moreover, we are unpersuaded by the receiver's
contention that UCC 9-313 permits Supreme Court to
direct that the escrowed funds would constitute
substitute collateral for the mortgage. HN3[ ] UCC 9-
313 merely provides that a security interest is perfected
when a secured party takes possession of the collateral.
It does not authorize Supreme Court to substitute
plaintiff's collateral in the first instance [***5] and, as we
have said, payment into the escrow account under the
conditions imposed here is not tantamount to
possession of the collateral by plaintiff (see UCC 9-313
[a]).

Finally, there is no merit to the receiver's assertion that
Business Corporation Law § 1206 gives him the same
power that a trustee in bankruptcy has under chapter 7
of the Bankruptcy Code to dispose of real property free
and clear of all liens and mortgages. In short, Supreme
Court lacked the equitable authority to fashion the
remedy at issue. The parties' remaining contentions


2 Even  then, this action is unlikely to be finally resolved given
the history of litigation between these parties.
